               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHN J. COOK,

                       Plaintiff,
                                                    Case No. 18-CV-1158-JPS
 v.

 T. CHRISTOPHER DEE, ZACHARY
 A. WITTCHOW, and ANNAMARIE                                          ORDER
 AMY WINEKE,

                       Defendants.


       Plaintiff filed this action on July 26, 2018. (Docket #1). He did not

immediately pay the filing fee or submit a motion for leave to proceed in

forma pauperis. The Clerk of the Court notified Plaintiff that he should pay

the fee or file such a motion within twenty-one days. (Docket #2). On

August 17, 2018, Plaintiff filed a letter asking for more time to pay the fee.

(Docket #5). He indicated that there was a potential mix-up with the

disbursement request he had submitted to pay the fee. Id.

       Three days later, the Court screened Plaintiff’s complaint. (Docket

#7). The Court began by describing the fee situation, and then noted that it

would “save Plaintiff the time and expense of paying the filing fee in this

case, as his complaint is indisputably meritless and must be dismissed.” Id.

at 1. The Court found that Plaintiff had failed to state any viable claims for

relief and dismissed this action. Id. at 2–6. Plaintiff did not appeal.

       On October 15, 2018, Plaintiff filed a letter asking that the Court

return the filing fee he paid. The Clerk of the Court initially determined that

he had never received the fee, and sent Plaintiff a letter to that effect.
(Docket #10). It was later determined that the Court had received the full

filing fee. The fee will not be returned, however. Despite the Court’s

statement in the screening order, a plaintiff’s obligation to pay the filing fee

stems from the filing of the complaint itself. Lucien v. Jockisch, 133 F.3d 464,

467 (7th Cir. 1998); Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997). The

obligation is not avoided because the case was dismissed. Thus, by filing

this action, Plaintiff owed the Clerk of the Court $400.00. He has satisfied

that debt, but is not entitled to a refund.

       Accordingly,

       IT IS ORDERED that Plaintiff’s request for return of the filing fee

(Docket #9) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 24th day of October, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 2 of 2
